DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Regarding [0042], the phrase “second assembly 110a” should be changed to --second assembly 110b— to remain consistent with the rest of the specification. 
Regarding [0045] and [0047]- the phrase “main cover 106” should be changed to –main cover 206—to remain consistent with the rest of the specification. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“a first actuation assembly…wherein actuation of the first actuation assembly causes the push plate to move from a first position to a second position” and
“a second actuation assembly…for moving the sliding block along the frame rail.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations have been interpreted according to the specification in the following manner:
“a first actuation assembly…wherein actuation of the first actuation assembly causes the push plate to move from a first position to a second position” has been interpreted as “a variety of manual and electromechanical arrangements, such as a handle and shaft” according to [0005] and [0038] of the instant specification and claim 5, as well as equivalents thereof. 
“a second actuation assembly…for moving the sliding block along the frame rail” has been interpreted as “a variety of manual and electromechanical arrangements, such as an electric motor, a handle, or a button” as described in [0042] and [0043] of the instant specification and equivalents thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5-6, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susanto et al. (US 2007/0295343).
Regarding claims 1 and 16, Susanto discloses a cigarette-making machine (abstract) comprising:
a base plate (12) and casing (14) (see Fig. 5; equivalent to a housing); 
a block (39; see also Fig. 10; equivalent to a support frame) positioned within the base plate and casing (see Fig. 1) including a space that is filled with tobacco (Paragraph 34; see annotated Fig. 6; equivalent to a tobacco cavity) entering the tobacco slot (18; Paragraph 34; equivalent to an opening), two guides (36, 38; see Fig. 10; Paragraph 33; equivalent to at least one protrusion), and a slot (62; see Fig. 5 and 10; Paragraph 42; equivalent to an exterior frame rail);
a cigarette tube nipple (16; equivalent to a filling pipe) partially disposed outside of the base plate (see Fig. 2-3), wherein the cigarette tube nipple supports a free end of a cigarette tube being filled with tobacco (Paragraph 27; interpreted as in communication with the tobacco cavity and configured to engage an empty cigarette tube);
a compactor (32; equivalent to a push plate) disposed within the base plate and casing (see Fig. 6);
a handle drive (22), wheel (24), shaft (26) and cam (28) (see Fig. 6-7; collectively interpreted as a first actuation assembly), such that the compactor slides back and forth along direction A between the guides, as a result of the camming action between the cam and the periphery of the cavity (Paragraph 33;interpreted as connected to the push plate wherein the actuation causes the push plate to move from a first position to a second position) between a starting position (Fig. 2; Paragraph 34) and a compacting position (Fig. 3; Paragraph 36), the translational motion is guided through the guides (paragraph 42; 
a tobacco plunger and spoon (60; equivalent to a spoon assembly) including a push spoon (see annotated Fig. 5) extending into space filled with tobacco (see Fig. 6) and a sliding block (see annotated Fig. 5) and a connection element that extends through slot (see Fig. 5), the slot accommodating the spoon (Paragraph 62), wherein the tobacco plunger and spoon moves towards and through the cigarette tube nipple (Paragraph 36; interpreted as causing the push spoon to move within the tobacco cavity); and
the handle drive (22), stud (50), lever (52), connecting link (58) (see Fig. 2; Paragraph 36; collectively interpreted as a second actuation assembly) moves the tobacco plunger and spoon through the nipple (Paragraph 36; Fig. 4; equivalent to operatively connected to the sliding block for moving the sliding block).
Regarding the claim limitation “a connection element that extends through an elongated opening of the support frame” and “wherein the movement of the sliding block along the exterior frame rail causes the connection element to move within the elongated opening,” one of ordinary skill in the art would appreciate that part of the spoon assembly (60) must be located outside of the slot (62) due to the size of the interior channel of the slot (see Fig. 5 and 10). Specifically, the interior channel is cylindrical, and would only accommodate portions of the spoon assembly which are also cylindrical. Therefore, the sliding block and a portion of the connection element (see annotated Fig. 5) would be located outside of the slot (62). Moreover, one of ordinary skill in the art would appreciate that movement of the tobacco plunger and spoon through the cigarette nipple (Paragraph 36) necessarily requires the connection element to slide along the slot (62) when moving the spoon from the position in Fig. 3 to the position in Fig. 4 .

    PNG
    media_image1.png
    836
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    556
    media_image3.png
    Greyscale

Regarding claims 3 and 17, Susanto discloses the first guide (36; equivalent to a first protrusion) and a second guide (38; equivalent to a second protrusion) wherein compactor is guided through the translational motion including the second position (Fig. 3) by the guides (Paragraph 42; 
Regarding claims 5 and 19, Susanto discloses the handle (20) and shaft (26) disposed in a channel in a top surface of the block (see Fig. 5-6) such that rotating the handle in an anticlockwise direction urges the compactor forward by rotating the cam (Paragraph 35). Susanto further discloses the shaft rotates (paragraph 32). Since the shaft connects the handle to the cam (see Fig. 5-6), one of ordinary skill in the art would appreciate that the handle rotates the shaft, which then rotates the cam in order to move the block. 
Regarding claim 6, Susanto discloses the slot (62) is located on an exterior surface of the block (see Fig. 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) as applied to claim 1 above, and further in view of Moscovitch (US 4167948). 
Regarding claim 2, Susanto discloses the machine as discussed above with respect to claim 1. 
However, Susanto is silent as to the push plate comprises a plastic material. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compactor of Susanto to be made from nylon or Teflon as in Moscovitch in order to achieve the benefit of smoothly moving tobacco in the compartment (Moscovitch; Column 2, lines 3-10). 
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) as applied to claims 1 and 16 above, and further in view of Moser et al. (US 2006/0096604).
Regarding claims 4 and 18, Susanto discloses the machine as discussed above with respect to claims 1 and 16, wherein the handle drive (22), stud (50), lever (52; interpreted as a swing arm assembly), connecting link (58) (see Fig. 2; Paragraph 36; collectively interpreted as a second actuation assembly) moves the tobacco plunger and spoon through the nipple (Paragraph 36; interpreted as the swing arm assembly operatively connected to the sliding block).
However, Susanto is silent as to the second actuation assembly comprises an electric motor, and the swing arm operatively connected to the electric motor.
	Moser teaches a device for filling a cigarette tube (abstract), the device (400; Fig. 7) includes a dual compression and injection motor (410) that activates the compressing unit (80) and injecting unit (150), the motor moves a first gear shaft (412) which moves a drive belt (414), and a second gear shaft (416) which rotates a cam member (116) to move the compression member (100; Paragraph 90), the cam member having an arm (112; interpreted as a swing arm) affixed to it which rotates by virtue of the second gear shaft which comes into contact with a trigger (162) to move the shuttle (160) to inject the tobacco (Paragraph 91).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actuation assembly of Susanto for the actuation assembly of Moser in order to fully automate the compression and injection of tobacco (Moser; paragraph 89).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) as applied to claims 1 and 16 above, and further in view of Aeschlimann et al. (US 2007/0163605) and Moser (US 2006/0096604).
Regarding claim 7, modified Susanto discloses the device as discussed above with respect to claims 1 and 16, wherein the slot (62) includes interior channel (see Fig. 5 and 10) in which the spoon is accommodated (interpreted as a back side of the pushing spoon engages the interior channel) and forms a compacting chamber with the compactor (Paragraph 42), the spoon assembly including a connection element that extends through the slot (62; see Fig. 5). 
However, Susanto is silent as to a plastic strip disposed in the interior channel such that a back side of the pushing spoon engages the plastic strip as the pushing spoon moves within the tobacco cavity.
	Aeschlimann teaches a process for making a tobacco slab (Paragraph 1) wherein the tobacco slab is made using a mold comprising a bottom wall and four side walls to accommodate a chosen amount of loose cut filler; the mold is preferably made of or coated with a material which does not stick to cut tobacco, for example a suitable plastic material which is approved for use with food, in order to remove the slab by pushing (Paragraph 18; interpreted as a strip of plastic). 
	Moser teaches devices for filling a cigarette tube (abstract) suggesting that various components of the device can be composed of suitable metals and/or plastics, preferably high stress or wear prone components are composed of metals, and slideable components preferably use metal to plastic or plastic to plastic interfaces which do not require addition of oil or grease (Paragraph 33). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the interior channel of Susanto with a plastic material as in Aeschilmann because (a) the interior channel accommodates a spoon and compactor which forms a compacting chamber (i.e. a mold) and (b) the modification is beneficial because the plastic material makes it easier to remove tobacco by preventing the tobacco from sticking (Aeschilmann; Paragraph 18). Moreover, one of ordinary skill in the art would be motivated to added the plastic coating of Aeschilmann because plastic is a known material used for interfaces between slideable components that are exposed to high stress or prima facie obviousness determination.” See MPEP 2144.07.
	Regarding the claim limitation “wherein the plastic strip comprises an elongated opening that aligns with the elongated opening of the support frame when the plastic strip is disposed in the interior channel of the support frame, and wherein the connection element extends through the elongated opening of both the support frame and the plastic strip to attach the sliding block to the pushing spoon,” modified Susanto discloses this limitation since the connection element extends through the slot (62), and the plastic coating coats the interior channel (see Fig. 5). 
Claims 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) in view of Aeschlimann et al. (US 2007/0163605) and Moser (US 2006/0096604).
Regarding claim 8, Susanto discloses a cigarette-making machine (abstract) comprising:
a base plate (12) and casing (14) (see Fig. 5; equivalent to a housing); 
a block (39; see also Fig. 10; equivalent to a support frame) positioned within the base plate and casing (see Fig. 1) including a space that is filled with tobacco (Paragraph 34; see annotated Fig. 6; equivalent to a tobacco cavity) entering the tobacco slot (18; Paragraph 34; equivalent to an opening), two guides (36, 38; see Fig. 10; Paragraph 33; equivalent to at least one protrusion), and a slot (62; see Fig. 5 and 10; Paragraph 42; equivalent to an exterior frame rail) including an interior channel inside the slot (see Fig. 5 and 10);
a cigarette tube nipple (16; equivalent to a filling pipe) partially disposed outside of the base plate (see Fig. 2-3), wherein the cigarette tube nipple supports a free end of a cigarette tube being filled with tobacco (Paragraph 27; interpreted as in communication with the tobacco cavity and configured to engage an empty cigarette tube);
a compactor (32; equivalent to a push plate) disposed within the base plate and casing (see Fig. 6);
a handle drive (22), wheel (24), shaft (26) and cam (28) (see Fig. 6-7; collectively interpreted as a first actuation assembly), such that the compactor slides back and forth along direction A between the guides, as a result of the camming action between the cam and the periphery of the cavity (Paragraph 
a tobacco plunger and spoon (60; equivalent to a spoon assembly) including a push spoon (see annotated Fig. 5) extending into space filled with tobacco (see Fig. 6) and a sliding block (see annotated Fig. 5), the slot accommodating the spoon (Paragraph 62), wherein the tobacco plunger and spoon moves towards and through the cigarette tube nipple (Paragraph 36; interpreted as causing the push spoon to move within the tobacco cavity); and
the handle drive (22), stud (50), lever (52), connecting link (58) (see Fig. 2; Paragraph 36; collectively interpreted as a second actuation assembly) moves the tobacco plunger and spoon through the nipple (Paragraph 36; Fig. 4; equivalent to operatively connected to the sliding block for moving the sliding block).
However, Susanto is silent as to a plastic strip disposed in the interior channel such that a back side of the pushing spoon engages the plastic strip as the pushing spoon moves within the tobacco cavity.
	Aeschlimann teaches a process for making a tobacco slab (Paragraph 1) wherein the tobacco slab is made using a mold comprising a bottom wall and four side walls to accommodate a chosen amount of loose cut filler; the mold is preferably made of or coated with a material which does not stick to cut tobacco, for example a suitable plastic material which is approved for use with food, in order to remove the slab by pushing (Paragraph 18; interpreted as a strip of plastic). 
	Moser teaches devices for filling a cigarette tube (abstract) suggesting that various components of the device can be composed of suitable metals and/or plastics, preferably high stress or wear prone components are composed of metals, and slideable components preferably use metal to plastic or plastic to plastic interfaces which do not require addition of oil or grease (Paragraph 33). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the interior channel of Susanto with a plastic material as in Aeschilmann prima facie obviousness determination.” See MPEP 2144.07.
Regarding claim 10, modified Susanto discloses the first guide (36; equivalent to a first protrusion) and a second guide (38; equivalent to a second protrusion) wherein compactor is guided through the translational motion including the second position (Fig. 3) by the guides (Paragraph 42; equivalent to the second position of the push plate is defined by engagement of the push plate with the first protrusion and the second protrusion).
Regarding claim 11, modified Susanto is silent as to the second actuation assembly comprises an electric motor, and the swing arm operatively connected to the electric motor.
	Moser further the device (400; Fig. 7) includes a dual compression and injection motor (410) that activates the compressing unit (80) and injecting unit (150), the motor moves a first gear shaft (412) which moves a drive belt (414), and a second gear shaft (416) which rotates a cam member (116) to move the compression member (100; Paragraph 90), the cam member having an arm (112; interpreted as a swing arm) affixed to it which rotates by virtue of the second gear shaft which comes into contact with a trigger (162) to move the shuttle (160) to inject the tobacco (Paragraph 91).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actuation assembly of Susanto for the actuation assembly of Moser in order to fully automate the compression and injection of tobacco (Moser; paragraph 89).
Regarding claim 12, modified Susanto discloses the handle (20) and shaft (26) disposed in a channel in a top surface of the block (see Fig. 5-6) such that rotating the handle in an anticlockwise direction urges the compactor forward by rotating the cam (Paragraph 35). Susanto further discloses the shaft rotates (paragraph 32). Since the shaft connects the handle to the cam (see Fig. 5-6), one of 
Regarding claim 13, modified Susanto discloses the slot (62) is located on an exterior surface of the block (see Fig. 10).
Regarding claim 14¸ modified Susanto discloses the interior channel having a cylindrical shape (see Fig. 10; interpreted as a concave shape), and the plastic material coats the interior channel (as modified above in claim 8). Therefore, the plastic material coating also has a cylindrical shape. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) in view of Aeschlimann et al. (US 2007/0163605) and Moser (US 2006/0096604) as applied to claim 8 above, and further in view of Moscovitch (US 4167948). 
Regarding claim 9, modified Susanto discloses the machine as discussed above with respect to claim 8. 
However, modified Susanto is silent as to the push plate comprises a plastic material. 
Moscovitch teaches a domestic cigarette making machine (abstract) wherein the tobacco compacting member (14; Fig. 4) is molded from nylon or coated with Teflon in order to smoothly move in a compartment made of other similar plastic material (Column 2, lines 3-10; Column 5, lines 16-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compactor of Susanto to be made from nylon or Teflon as in Moscovitch in order to achieve the benefit of smoothly moving tobacco in the compartment (Moscovitch; Column 2, lines 3-10). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Susanto et al. (US 2007/0295343) in view of Aeschlimann et al. (US 2007/0163605) and Moser (US 2006/0096604) as applied to claim 8 above, and further in view of Kastner (US 3693630) as evidenced by Craftech (“Top 5 Materials for Plastic Bearings Used on Metal Surfaces”).
Regarding claim 14¸ modified Susanto discloses the device as discussed above with respect to claim 8, wherein a plastic material coats the interior channel (see claim 8 above). 
However, modified Susanto is silent as to the plastic strip comprises a self-lubricating plastic material. 

As evidenced by Craftech, Teflon (PTFE) has high self-lubricating characteristics (see Page 1, Paragraph 5). “[I]f the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” See MPEP 2112.01(II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic material coating of modified Susanto to be Teflon as in Kastner because (a) Aeschilmann suggests the plastic material does not stick to cut tobacco (Paragraph 18), (b) Teflon is a material known to prevent gumming of the tobacco contacting surfaces (see Kastner; Column 2, lines 48-55), and (c) the selection of a known material based on its suitable for its intended use support[s] a prima facie obviousness determination.” See MPEP 2144.07.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747      


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747